DETAILED ACTION
Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/28/2022. 
Applicant's election with traverse of Group I Claims 1-6 and 11-14, in the reply filed on 03/28/2022 is acknowledged. The traversal is on the ground(s) that the locking mechanism is allegedly not a special technical feature and does not make a contribution over the prior art of Dungar et al., (US 2015/0320935). This is not found persuasive because, while applicant alleges Dungar teaches a locking mechanism that may not have the exact features of the special technical feature, the prior art combination Haber et al., (US 5269766) in view of Tretinyak et al., (US 4386606) does teach the special technical feature of the locking mechanism as recited in applicant’s independent Claim 1. Therefore, there is applicable prior art teaching the special technical feature. See rejections below. The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2021, 07/29/2021, and 01/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., (US 5269766) in view of Tretinyak et al., (US 4386606).
Regarding Claim 1, Haber teaches an assisted injection device (Fig. 1, (1, 4)) for injecting a composition contained in a medical container (Fig. 1, (4)), comprising: 
a body (Fig. 1, (1)) adapted to receive a medical container in a fixed position relative to the body (seen in Fig. 1 and Fig. 2, wherein (4) is received within (1)), the body (1) being configured to be held in a user’s hand, 
a spring-loaded piston rod (Fig. 1, (12, 21)) translationally movable inside the body (1) between a proximal rest position allowing inserting of the medical container in the body (as seen in Fig. 1) and a distal operative position wherein the piston rod engages a stopper (Fig. 2, (9)) of the medical container and pushes the stopper in the medical container (as seen in Fig. 3 and 4), and 
a blocking system comprising a locking member (Fig. 1, (22)) mounted on the body (1); 
wherein the piston rod (21) includes a proximal end extending out of the body (1) and configured to be pushed by the user in a distal direction to accelerate the movement of the piston rod (21) to the distal operative position when the locking member is in the released position (as seen in Figs 3 and 4) to allow the piston rod to move from the proximal rest position to the distal operative position under the force of the spring ([Col. 4, line 64—Col. 5 line 8] and Fig. 1, (16), wherein spring (16) is compressed to apply force to (12, 14) to allow (21) to rotate and move in a distal operative position).
While Haber teaches a blocking system comprising a locking member mounted on the body, Haber doesn’t explicitly teach the locking member being configured to engage the piston rod, the locking member being movable between a locked position wherein the locking member cooperates with the body to retain the piston rod in the proximal rest position, and a released position wherein the locking member cooperates with the body. 
In related prior art, Tretinyak teaches an assisted injection device having a body (Fig. 5, (12)), piston rod (Fig. 1, (14)), piston (Fig. 1, (14.2)) and blocking system comprising a locking member (Fig. 1, (20)) mounted on the body (12) and configured to engage the piston rod (14), the locking member (20) being movable between a locked position wherein the locking member cooperates with the body to retain the piston rod in the proximal rest position (as seen in Fig. 1, wherein locking member (20)’s locking arm (24.1)), and a released position wherein the locking member (20) cooperates with the body (12) to allow the piston rod (14) to move from the proximal rest position to the distal operative position. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the blocking system locking member of Haber, to be movable between a locked position wherein the locking member cooperates with the body to retain the piston rod in the proximal rest position and a released position wherein the locking member cooperates with the body to allow the piston rod to move from the proximal rest position to the distal operative position; all as taught by Tretinyak, for the motivation of having a locking system which is inexpensive to manufacture and simple to operate, which in its preferred form may be employed with existing medial syringes without prior structural modification of said syringes (Tretinyak [Col. 7, lines 58-62]).

Regarding Claim 11, Haber in view of Tretinyak teaches the modified assisted injection device according to claim 1, wherein Haber discloses the body (1): comprises a container holder system (Fig. 1, (2)) configured to receive at least a portion of the medical container (Haber (4)) and to hold the medical container (4) aligned with the movement direction of the piston rod (as seen in Fig. 2) so that when moving from the proximal rest position to the distal operative position, the piston rod (21) engages the stopper (9) of the medical container (4) and pushes the stopper (9) in the medical container (4) to inject the composition.  

Regarding Claim 12, Haber in view of Tretinyak teaches the modified assisted injection device according to claim 11, wherein Haber discloses the container holder system (2) comprises: a slot (Fig. 1, annotated below, (2*)) provided in the peripheral wall of the body (2) that leads to a housing configured to receive at least a portion of the medical container (wherein medical container (4) is received in the housing of (2)) and to maintain the medical container in a fixed position aligned with the movement direction of the piston rod (as seen in Fig. 2, wherein the medical container (4) is in a fixed position aligned with the movement direction of the piston rod (21)), and a through groove (seen in annotated Fig. 1, along (2*)) provided in the distal wall of the body (2), continuous with the slot (annotated Fig. 1, (2*)) and extending in the distal wall from the slot, the groove being configured to guide the medical container inserted via the slot to the housing (as seen in Fig. 2, wherein the groove in (2*) guides the medical container (4) inserted via the slot (2*) to the housing of (2)).

    PNG
    media_image1.png
    189
    481
    media_image1.png
    Greyscale


Regarding Claim 13, Haber in view of Tretinyak teaches the modified assisted injection device assembly comprising the assisted injection device according to claim 1 and where Haber discloses a medical container (Fig. 1, (4)) mounted thereon (as illustrated in Fig. 2).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., (US 5269766) in view of Tretinyak et al., (US 4386606), as applied to Claim 1 above, and further in view of Sealfon (US 4698055).
Regarding Claim 2, Haber in view of Tretinyak teaches the modified assisted injection device according to claim 1, but doesn’t explicitly teach wherein the piston rod is provided with a transversal hole, and wherein the locking member is an insert which, when in the locked position, is inserted radially in the transversal hole of the piston rod, and when in the released position, is removed from the transversal hole.
In related prior art, Sealfon teaches an assisted injection device (Fig. 2, (10)) comprising a piston rod (Fig. 2, (28)) provided with a transversal hole (seen in Fig. 2 at both (54, 56)), and wherein the locking member is an insert (Fig. 2, (56)) which, when in the locked position (seen in Fig. 5), is inserted radially in the transversal hole (54, 56) of the piston rod (28), and when in the released position (seen in Fig. 4), is removed from the transversal hole (54, 56).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify piston rod and locking member of Haber and Tretinyak, such that the piston rod includes a transversal hole and the locking member is an insert; all as taught by Sealfon, for the motivation of locking the plunger in place and preventing plunger depression or retraction, allowing the syringe to be returned to an antiseptic package, stored and/or transported to the patient for further use (Sealfon [Col. 5, lines 1-9]).

Regarding Claim 3, Haber in view of Tretinyak and Sealfon teaches the modified assisted injection device according to claim 2, wherein Sealfon discloses the insert (Fig. 5, (58)) is slidable on the proximal wall of the body opposite the medical container (wherein (58) is slidable on the proximal wall portion of the body (12), therefore in the modified assisted injection device, the insert would similarly be slidable on the proximal wall of the body opposite the medical container).

Regarding Claim 4, Haber in view of Tretinyak and Sealfon teaches the modified assisted injection device according to claim 3, but doesn’t explicitly teach wherein the proximal wall of the body comprises a notch adapted to receive the insert slidable therein, the notch extending radially to the piston rod and being aligned with the hole of the piston rod when the piston rod is in the proximal rest position.
In related prior art, Sealfon teaches an assisted injection device wherein the peripheral wall of the body comprises a notch (seen in Fig. 2 at (52), and wherein the modified device would have a similar transversal opening for the insert (58)) adapted to receive the insert slidable therein (seen in Fig. 2, wherein (52) forms a transversal passage through the body and would likewise do the same in the modified device), the notch (52) extending radially to the piston rod (28) and being aligned with the hole (54, 56) of the piston rod (28) when the piston rod (28) is in the proximal rest position.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the peripheral wall of the body of the device of Haber, Tretinyak and Sealfon, to include the transversal opening for the insert, as taught by Sealfon, for the motivation of locking the plunger in place and preventing plunger depression or retraction, allowing the syringe to be returned to an antiseptic package, stored and/or transported to the patient for further use (Sealfon [Col. 5, lines 1-9]).

Regarding Claim 5, Haber in view of Tretinyak and Sealfon teaches the modified assisted injection device according to claim 2, but doesn’t explicitly teach the peripheral wall of the body of the device being provided with a transversal opening.
In related prior art, Sealfon teaches an assisted injection device wherein the peripheral wall of the body of the device is provided with a transversal opening (seen in Fig. 2 at (52), and wherein the modified device would have a similar transversal opening for the insert (58)) that forms a transversal passage through said body (seen in Fig. 2, wherein (52) forms a transversal passage through the body and would likewise do the same in the modified device), and 
wherein when in the locked position, the insert (58) is inserted radially in the transversal opening of the body and crosses the hole of the piston rod aligned therewith (as seen in Fig. 2, wherein (58) is inserted radially in the transversal opening (52) of the body as well as crossing the hole (56) of the piston rod (28); thus in the modified device would do the same), and
when in the released position, the insert is removed from the transversal opening (as seen in Fig. 4, wherein (58) is removed from the transversal opening (52), and thus in the modified device would do the same).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the peripheral wall of the body of the device of Haber, Tretinyak and Sealfon, to include the transversal opening for the insert, as taught by Sealfon, for the motivation of locking the plunger in place and preventing plunger depression or retraction, allowing the syringe to be returned to an antiseptic package, stored and/or transported to the patient for further use (Sealfon [Col. 5, lines 1-9]).

Regarding Claim 6, Haber in view of Tretinyak teaches the modified assisted injection device according to claim 1, but doesn’t explicitly teach wherein the peripheral wall of the body of the device is provided with a transversal opening that forms a transversal passage through said body, and wherein when in the locked position, the insert is inserted radially in the transversal opening of the body distally from the piston rod, so that the piston rod abuts the insert, and when in the released position, the insert is removed from the transversal through hole.
In related prior art, Sealfon teaches an assisted injection device wherein the peripheral wall of the body of the device is provided with a transversal opening (seen in Fig. 2 at (52), and wherein the modified device would have a similar transversal opening for the insert (58)) that forms a transversal passage through said body (seen in Fig. 2, wherein (52) forms a transversal passage through the body and would likewise do the same in the modified device), and 
wherein when in the locked position, the insert (58) is inserted radially in the transversal opening (52) of the body distally from the piston rod, so that the piston rod abuts the insert, and when in the released position, the insert is removed from the transversal through hole (it would be obvious to one of ordinary skill in the art that (58) may be inserted into (52) without passing through (54, 56) on (28), thus being inserted distally from the piston rod (28) and such that (28) would then abut (58)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the peripheral wall of the body of the device of Haber, Tretinyak and Sealfon, to include the transversal opening for the insert, as taught by Sealfon, for the motivation of locking the plunger in place and preventing plunger depression or retraction, allowing the syringe to be returned to an antiseptic package, stored and/or transported to the patient for further use (Sealfon [Col. 5, lines 1-9]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., (US 5269766) in view of Tretinyak et al., (US 4386606), as applied to Claim 13 above, and further in view of Dungar et al., (US 2015/0320935).
Regarding Claim 14, Haber in view of Tretinyak teaches the modified assisted injection device assembly according to claim 13.
Haber and Tretinyak doesn’t explicitly teach wherein said assembly further comprises a spacer configured to be fixed to the stopper, the spacer being configured to be contacted and pushed by the piston rod along with the stopper when the piston rod is moving from the proximal rest position to the distal operative position.
In related prior art, Dungar teaches an assisted injection device having a spacer (Dungar Fig. 1A, (80)) configured to be fixed to the stopper (Fig. 1A, (170)), the spacer (80) being configured to be contacted and pushed by the piston rod (Fig. 1A, (12)) along with the stopper (170) when the piston rod (12) is moving from the proximal rest position to the distal operative position.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the assisted injection device of Haber and Tretinyak, to include a spacer configured to be fixed to the stopper and contacted and pushed by the piston rod; all as taught by Dungar, for the motivation of preventing undesired movement of the (distal seal) piston in response to air pressure changes during transportation or by inadvertent movement of the plunger prior to intended activation by a user (Dungar [0083]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783            
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783